IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                      _______________________

                            No. 97-30932
                      _______________________


ITOCHU INTERNATIONAL, INC.,

                                         Plaintiff-Appellant,

                              versus

WESTERN AVENIER MV, ET AL.

                                         Defendants,

WESTERN BULK SHIPPING A/S;
WESTERN BULK CARRIERS K/S,

                                         Defendants-Appellees.

         _________________________________________________

            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (95-CV-2513-K)
         _________________________________________________
                            August 7, 1998

Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Itochu International, Inc. appeals from

the district court’s ruling that defendants-appellees, as owner and

operator of the vessel in question, are entitled to protection

under the §1304(2)(q) exception of the Carriage of Goods By Sea Act



     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
(COGSA)    to   their   general   COGSA   duty   to   load   and   stow   cargo

properly.       In so holding the court relied in large part on our

opinion in Tubacex, Inc. v. M/V Risan.1               After concluding that

Itochu had proved its prima facie case, the district court found

that Itochu had controlled the loading process of the cargo in

question under an exclusive Charter Party with Western Bulk, so

that the damage to the steel cargo in question resulted without the

fault or privity of Western Bulk.

     We have carefully reviewed the operable facts as reflected by

the record and the legal arguments as advanced by able counsel in

their appellate briefs and orally before the Court, as a result of

which we conclude that the judgment of the district court should be

affirmed, essentially for the reasons advanced by that court.

AFFIRMED.




     1
         45 F.3d 941 (5th Cir. 1995).